Defendants claimed that the subject parcel was a public highway by reason of an offer of dedication and its actual acceptance, and also by use pursuant to section 189 of the Highway Law. The Special Term determined that the evidence was insufficient to establish that the subject property had become a public highway by public user. We are in accord with such determination. We have also concluded that the evidence was insufficient to establish the creation of a public highway by dedication and acceptance. New findings of fact are made accordingly in support of the judgment. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.